 

Exhibit No. 10.1

 

LOGO [g65006graphic01.jpg]    * NON-QUALIFIED STOCK OPTION AGREEMENT *

 

PHOTRONICS, INC. (the “Company”), a Connecticut corporation, hereby grants
[Name] (the “Optionee”) an option to purchase a total of [Number] shares of
Common Stock (“Common Stock”) of the Company, at the price determined as
provided herein, and in all respects subject to the terms, definitions and
provisions of the 2000 Stock Option Plan (the “Plan”) adopted by the Company
which is incorporated herein by reference.

 

1) Nature of the Option

 

This option is not intended to be an “incentive stock option” within the meaning
of section 422A of the Internal Revenue Code of 1986.

 

2) Option Price

 

The Option Price is $[Number] for each share.

 

3) Exercise of Option

 

This option shall be exercisable by written notice which shall state the
election to exercise the option, the number of shares in respect of which the
option is being exercised, and such other representations and agreements as to
the holder’s investment intent with respect to such shares of Common Stock as
may be required by the Company pursuant to the provisions of the Plan or this
Agreement. Such written notice shall be signed by the Optionee or other person
entitled to exercise the option pursuant to the provisions of this Agreement or
the Plan and shall be delivered in person or by certified mail to the Secretary
of the Company. The written notice shall be accompanied by payment of the
purchase price. Payment of the purchase price shall be in cash, currency and/or
shares of Common pursuant to the provisions of the Plan. Unless the shares of
Common Stock have been registered under the Securities Act of 1933 pursuant to a
registration statement filed on Form S-8 or otherwise, the certificate or
certificates for shares of Common Stock as to which the option shall be
exercised shall be registered in the name of the Optionee and shall contain the
following legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 AND HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND
NOT WITH A VIEW TO THE DISTRIBUTION THEREOF, AND SUCH SECURITIES MAY NOT BE SOLD
OR

 



--------------------------------------------------------------------------------

TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS REGISTERED UNDER SUCH ACT OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE SECURITIES
SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM
THE REGISTRATION REQUIREMENTS OF THE ACT, AND UNLESS SUCH SALE OR TRANSFER IS
AUTHORIZED UNDER APPLICABLE STATE LAW.”

 

4) Forfeiture of Options and Repayment of Market Value of Options

 

If, while an Employee or Director (as defined in the Plan) or at any time within
one (1) year after Optionee ceases to be an Employee or Outside Director,
Optionee engages in any activity in competition with any activity of the
Company, including, but not limited to:

 

  (a) conduct related to the Optionee’s employment for which either criminal or
civil penalties against the Optionee may be sought;

 

  (b) violation of Company policies, including, without limitation, the
Company’s insider trading policy;

 

  (c) accepting employment with or serving as a consultant, advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, including employing or recruiting any present, former
or future employee of the Company;

 

  (d) disclosing or mis-using any confidential information or material
concerning the Company; or

 

  (e) participating in a hostile takeover attempt, then:

 

  i) options under this Agreement and any other stock options and stock awards
from the Company (collectively referred to as “Grants”) shall terminate
effective the date on which the Optionee enters into such activity, unless
terminated sooner by operation of another term or condition of the Plan or the
plan under which such Grants were granted;

 

  ii) the aggregate difference between the exercise price of options included in
the Grants which were exercised within one (1) year prior to the date (the
“Termination Date”) Optionee ceased to be an Employee or Outside Consultant or
within one (1) year after the Termination Date and the closing market value on
the date of exercise of such shares covered by such options shall be paid by the
Optionee to the Company; and

 

  iii) the aggregate of the closing market value on the date the forfeiture
provision expired for all shares subject to restricted stock awards included in
the Grants as to which the forfeiture provision expired within one (1) year
prior to or after the Termination Date shall be paid by the Optionee to the
Company.

 



--------------------------------------------------------------------------------

By accepting the options subject to this Agreement, the Optionee consents to a
deduction from any amounts the Company owes the Optionee from time to time
(including amounts owed as wages or other compensation, fringe benefits or
vacation pay, as well as any other amounts owed by the Company), to the extent
of the amounts the Optionee owes the Company under the foregoing paragraph.
Whether or not the Company elects to make any set-off in whole or in part, if
the Company does not recover by means of set-off the full amount the Optionee
owes it, calculated as set forth above, the Optionee agrees to pay immediately
the unpaid balance to the Company. In addition, if Optionee fails to pay the
Company the full amount due within thirty (30) days of demand by the Company,
Optionee agrees to pay the Company’s reasonable costs of collection (including
attorney’s fees) as well as interest on the unpaid amount at the rate of 1% per
month or if less, the maximum rate allowed by law, for each day that such amount
remains unpaid. Optionee may be released from his/her obligations under this
paragraph above only by the Board of Directors or the Compensation Committee of
the Company.

 

5) Extent of Exercise

 

This option shall be exercisable (subject to the conditions as to employment and
other matters contained herein or in the Plan) with respect to twenty-five
percent (25%) of the shares purchasable hereunder on and after the first
anniversary date of grant and, on a cumulative basis, with respect to an
additional twenty-five percent (25%) of such shares on each anniversary of its
grant, so that this option shall be exercisable, to the extent not previously
exercised, with respect to all of the shares purchasable hereunder, on and after
the fourth anniversary of the date of grant.

 

Notwithstanding the foregoing, if the Company is sold, or merged (pursuant to
which merger the Company is not the surviving entity), or substantially all of
the assets of the Company are sold or there is a sale by any of the Company’s
existing stockholders to a third party of 50% or more of the Company’s issued
and outstanding Common Stock, then all of the Options subject to this Agreement
shall be immediately exercisable.

 

6) Restrictions on Exercise

 

This option may not be exercise if the issuance of such shares upon such
exercise would constitute a violation of any applicable Federal or state
securities laws or other law or regulation. As a condition to the exercise of
this option, the Company may require the Optionee to make any representation or
warranty to the Company as may be required by any applicable law or regulation
or may otherwise be appropriate.

 

7) Non-Transferability of Option

 

This option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised, during the lifetime of
the Optionee, only by the Optionee. The terms of this option shall be binding
upon the executors, administrators, heirs, successors and assigns of the
Optionee.

 



--------------------------------------------------------------------------------

8) Term of Option

 

This option may not be exercised more than ten (10) years from the date of grant
of this option and may be exercised during such term only in accordance with the
Plan, including the terms thereof prohibiting or restricting exercise after a
severance of the Optionee’s relationship with the Company, and the terms of this
option.

 

9) Withholding

 

The Company reserves the right to make whatever arrangements it deems
appropriate for the withholding of any taxes in connection with any transaction
contemplated by this Agreement or the Plan.

 

10) Merger

 

This Agreement supersedes any other agreement, written or oral, between the
parties with respect to the subject matter hereof.

 

Date of Grant: [Date]

 

PHOTRONICS, INC. By:         [Name]

 

Agreed to and accepted this              day of                     , 20    .   
[Name]

 